



Exhibit 10.3




May 24, 2019
 
Dear Raghu:
 
As you know, you are currently serving as interim President and Chief Executive
Officer (“Interim CEO”) at TiVo Corporation (“TiVo” or the “Company”), pursuant
to the terms of an amended and restated offer letter from the Company dated
December 27, 2018 (the “Offer Letter”) and the Amended and Restated Executive
Severance and Arbitration Agreement dated the same date attached thereto (the
“Severance Agreement”). In connection with the appointment of a new President
and Chief Executive Officer, your employment with the Company will end as of May
31, 2019. Thereafter, starting June 1, 2019, you will assume revised duties for
the Company and its Board of Directors (the “Board”). Specifically, the Board
has approved your new position as Vice Chairperson of the Board and the
compensation arrangements related thereto set forth below in this letter
agreement (this “Letter Agreement”). As Vice Chairperson of the Board, you will
not serve on any Board committees. This Letter Agreement supersedes and replaces
the Offer Letter and Severance Agreement in their entirety, except as
specifically provided below.


Compensation and Benefits
 
Cash Compensation for Vice Chairperson Role. For the month of June 2019, as you
transition matters to the new President and Chief Executive Officer, you will be
paid $62,500.00. For the balance of 2019 (July through December), subject to
your continued service to the Company as Vice Chairperson, you will be paid a
total amount of $250,000 minus one-half the value of your annual restricted
stock grant described in the next paragraph, which amount will be paid in two
equal quarterly installments on the last day of each of the Company’s September
and December fiscal quarters. Any such cash payments made to you in
consideration for your services as Vice Chairperson will not be subject to
withholding. Beginning in calendar 2020, you will be paid non-employee Board
member cash compensation as set by the Board from time to time.


Equity Compensation for Vice Chairperson Role and General Board Service.
Consistent with our normal non-employee director compensation arrangements, on
July 1, 2019 along with all other non-employee directors, you will receive an
automatic annual restricted stock grant on the same terms as all other
non-employee directors.


2019 Annual Incentive. For the 2019 fiscal year, as provided in your Offer
Letter, subject to your satisfaction of the Benefits Conditions (as defined
below), you will be eligible for a payment, pursuant to the Company’s standard
Senior Executive Company Incentive Plan applicable to 2019, equal to a pro rated
2019 Annual Incentive reflecting the portion of the 2019 fiscal year during
which you served as Interim CEO, subject to a minimum payment of 50% of your
target 2019 Annual Incentive (assuming full performance but no
over-performance), to be paid subject to standard deductions and withholdings
when other executive bonuses are paid and in no event later than March 15, 2020.


Restricted Stock Unit Awards. The 2018 and 2019 RSU (each as defined in the
Offer Letter) shall, subject to your satisfaction of the Benefits Conditions (as
defined below), be fully vested on the effective date of the release
contemplated in the Benefits Conditions, subject to your satisfaction of the
applicable tax withholding obligations.


Change in Control Payment.  If the Company enters into an agreement, on or prior
to December 31, 2019, to consummate (i) a sale of the entire Company, or (ii) a
sale of either the Company’s Product business or IP Licensing business, then,
subject to your continued service to the Company through the end of your current
term as a Company director, in consideration and recognition of the important
role you played during your prior service to the Company as Interim CEO, you
shall receive a Change in Control payment of $750,000.00, paid in a lump sum,
subject to standard deductions and withholdings, at the completion of the
enumerated transaction; provided such transaction is completed prior to December
31, 2020.


Other Benefits. For the month of June 2019, you will continue to be eligible to
receive reimbursement for your travel and housing expenses (for clarity, actual
and committed through June 30, 2019) in travelling from your home and working at
the Company’s San Jose offices. Except (i) as provided in the prior sentence,
(ii) for expense reimbursement as to expenses incurred prior to June 30, 2019,
(iii) for expense reimbursement for your travel as needed to fulfill your Vice
Chairperson duties, and (iv) for the cash and equity compensation provided for
in this Letter Agreement, you will not receive any other Board compensation for
the balance of 2019.
 
In connection with your termination of employment on May 31, 2019, subject to
your eligibility for and timely election of continued health insurance coverage
under COBRA, and subject to your satisfaction of the Benefits Conditions set
forth below,





--------------------------------------------------------------------------------





the Company will pay your COBRA premiums through the earlier of (i) December 31,
2019 or (ii) the date you become eligible for health insurance coverage through
a new employer.
 
Other Agreements/Policies
 
You remain subject to the following documents, which you executed upon the
commencement of your employment:
1) Proprietary Information, Inventions and Ethics Agreement;
2) Procedures and Guidelines Governing Securities Trades by Company Personnel;
3) Code of Personal and Business Conduct and Ethics; and
4) Arbitration Policy.
 
Benefits Conditions


Your receipt of the 2019 Incentive Payment, 2018 and 2019 RSU vesting
acceleration and COBRA premium payments described above is contingent upon: (a)
your continuing to comply with your obligations under your Proprietary
Information, Inventions and Ethics Agreement; and (b) your delivering to the
Company an effective general release of claims in favor of the Company in
substantially the form attached to the Severance Agreement after May 31, 2019
and on or before July 30, 2019, provided that the Company may modify the form of
such release to comply with applicable law and in that event (modifying the form
to comply with applicable law) shall determine the form of such release.
Collectively, these contingencies are referred to herein as the “Benefits
Conditions”.
 
Any dispute arising out of or relating to your employment with the Company or
such Subsidiary will be subject to binding arbitration as set forth in the
Severance Agreement.
 
Section 409A
 
It is intended that all of the payments payable under this Letter Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended, provided under
Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this
Letter Agreement will be construed to the greatest extent possible as consistent
with those provisions.
 
Miscellaneous
 
All compensation paid or granted to you by the Company will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to voluntary terminate employment for a
“constructive termination” or any similar term under any plan of or agreement
with the Company.
 
Your existing coverage under the Company’s Director & Officer Liability
Insurance, your indemnification agreement with the Company as a director and/or
officer, and your non-solicitation obligations set forth in Section 4 of the
Severance Agreement shall be unaffected by this Letter Agreement.
 
This Letter Agreement and the other agreements referenced herein shall be the
complete and exclusive statement of all of the terms and conditions of your
employment with the Company, and shall supersede and replace any and all prior
agreements or representations with regard to the subject matter hereof, whether
written or oral, including the Original Offer Letter. This Letter Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by you and a duly authorized member of the Board. This Letter
Agreement is intended to bind and inure to the benefit of and be enforceable by
you and the Company, and our respective successors, assigns, heirs, executors
and administrators, except that (i) you may not assign any of your duties or
rights hereunder without the express written consent of the Company, and (ii)
the Company may assign this Letter Agreement only to a successor in interest
that assumes this Letter Agreement and the liabilities hereunder and thereunder
in writing. Whenever possible, each provision of this Letter Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Letter Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Letter Agreement will be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provisions had never been contained herein. This Letter Agreement and the terms
of your employment with the Company shall be governed in all aspects by the laws
of the State of California without regard or reference to the rules of





--------------------------------------------------------------------------------





conflicts of law that would require the application of the laws of any other
jurisdiction.


If the foregoing meets with your approval, please indicate by signing below and
returning a copy of this Letter Agreement to TiVo’s HR Department to the
attention of Pamela Sergeeff. By signing below, you further agree to respect the
Company’s work rules and faithfully carry out the duties herein. Two duplicates
of this Letter Agreement are to be created; both the Company and you will retain
a copy.
 
Sincerely,
 
_/s/ James E. Meyer______________
 
James E. Meyer
Chairman of the Board of Directors
 
Agreed & Accepted:
 
__/s/ Raghavendra Rau______________
Raghavendra Rau


May 24, 2019______________________
Date







